DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et. al (US 2009/0229594 A1) in view of Wagoner (Wagoner, C. (n.d.). Sous vide venison tenderloin. Retrieved March 11, 2021, from https://recipes.anovaculinary.com/recipe/sous-vide-venison-tenderloin).
With respect to claim 1 Usui discloses a disposable wild game cooker1 comprising:
a closeable cooking sleeve [reference character 31 in Fig. 2] configured for holding hot water [reference character W in Fig. 2] during a cooking process;;
a pouch [reference character F in Fig. 2] sized for insertion into said cooking sleeve;
a heating element [reference character 1 in Fig. 2] configured for placement inside said cooking sleeve and outside said pouch.
Wagoner discloses a predetermined amount of flavoring ingredient [see “season venison with salt and pepper” in step 2 and pp. 1] and a resilient flavoring pouch having a sealable opening [see “resealable Ziploc bag” in step 3 and pp. 1] being configured for holding said flavoring ingredients and a piece of wild game.  
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating device taught by Usui by using it to prepare the wild game sous vide recipe taught by Wagoner in order to allow a hunter to prepare a fresh meal in the field.
With respect to claim 2 Usui discloses that said heating element is a flameless ration heater [reference character 20 in Abstract].
With respect to claim 3 Usui discloses that the sleeve is configured as a freestanding pouch [see Fig. 2].
With respect to claim 4 Usui does not disclose that the flavoring pouch is configured as a free standing pouch.
Wagoner discloses that the flavoring pouch is a Ziploc bag. A person having ordinary skill in the art would understand that a Ziploc bag can be made to free stand at least by opening the bag and standing it upside down such that the open end is on a surface.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating device taught by Usui by using it to prepare the wild game sous vide recipe taught by Wagoner in order to allow a hunter to prepare a fresh meal in the field.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et. al (US 2009/0229594 A1) in view of Wagoner (Wagoner, C. (n.d.). Sous vide venison tenderloin. Retrieved March 11, 2021, from https://recipes.anovaculinary.com/recipe/sous-vide-venison-tenderloin) as applied to claim 4 above, and further in view of Joseph (US 6,484,514 B1).
With respect to claim 5 the combination of Usui and Wagoner do not disclose that the additive insulation coefficient of said cooking sleeve and said flavoring pouch is sufficient for a user to handle with bare hands said cooking sleeve during a cooking process.
Joseph discloses a self-heating container [reference character 1 in Fig. 1] that includes a layer insulation which “…increases the efficiency of the heating/cooling of the product 7 by reducing the heat transfer between the  product 7 and the outer container 1” [column 5 lines 42-45] and that the insulation “…may extend over substantially the entire exterior and/or interior surface of the outer container 1, may extend over at least a portion of the exterior and/or surface of the outer container 1 corresponding to about the size of the heating/cooling element 2, may cover a portion of the exterior and/or interior of the outer container that a consumer might touch during the heating/cooling process…” [column 5 lines 44-51] implying that the insulation makes the self-heating package safe to touch.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the self-heating package taught by the combination of Usui and Wagoner by insulating the outer layer of the self-heating package as taught by Joseph in order to increase the efficiency of the heating process [column 5 lines 42-45 of Joseph] and make the package safe to touch [column 5 lines 44-51].
With respect to claim 6 Usui discloses that said heating element is provided in solid form prior to initiation of the cooking process, specifically disclosing aluminum powder and calcium oxide powder [see Abstract].

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et. al (US 2009/0229594 A1) in view of Wagoner (Wagoner, C. (n.d.). Sous vide venison tenderloin. Retrieved March 11, 2021, from https://recipes.anovaculinary.com/recipe/sous-vide-venison-tenderloin) as applied to claim 4 above, and further in view of Hess (US 8,839,782).
With respect to claim 7 the combination of Usui and Wagoner do not disclose a sealable carrying pouch with a handle.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the self-heating package taught by the combination of Usui and Wagoner by placing the package in a carrier with a handle, as taught by Hess, in order to allow for easy portability of the package.
With respect to claim 8 Usui discloses that said heating element is a flameless ration heater [reference character 20 in Abstract].
With respect to claim 9 Usui discloses that the sleeve is configured as a freestanding pouch [see Fig. 2].
With respect to claim 10 Usui does not disclose that the flavoring pouch is configured as a free standing pouch.
Wagoner discloses that the flavoring pouch is a Ziploc bag. A person having ordinary skill in the art would understand that a Ziploc bag can be made to free stand at least by opening the bag and standing it upside down such that the open end is on a surface.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating device taught by Usui by using it to prepare the wild game sous vide recipe taught by Wagoner in order to allow a hunter to prepare a fresh meal in the field.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et. al (US 2009/0229594 A1) in view of Wagoner (Wagoner, C. (n.d.). Sous vide venison tenderloin. Retrieved March 11, 2021, from https://recipes.anovaculinary.com/recipe/sous-vide-venison-tenderloin) and further in view of  Hess (US 8,839,782) as applied to claim 10 above, and further in view of Joseph (US 6,484,514 B1).
With respect to claim 11 the combination of Usui and Wagoner do not disclose that the additive insulation coefficient of said cooking sleeve and said flavoring pouch is sufficient for a user to handle with bare hands said cooking sleeve during a cooking process.
Joseph discloses a self-heating container [reference character 1 in Fig. 1] that includes a layer insulation which “…increases the efficiency of the heating/cooling of the product 7 by reducing the heat transfer between the  product 7 and the outer container 1” [column 5 lines 42-45] and that the insulation “…may extend over substantially the entire exterior and/or interior surface of the outer container 1, may extend over at least a portion of the exterior 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the self-heating package taught by the combination of Usui and Wagoner by insulating the outer layer of the self-heating package as taught by Joseph in order to increase the efficiency of the heating process [column 5 lines 42-45 of Joseph] and make the package safe to touch [column 5 lines 44-51].
With respect to claim 12 Usui discloses that said heating element is provided in solid form prior to initiation of the cooking process, specifically disclosing aluminum powder and calcium oxide powder [see Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 The type of food cooked in the cooker is interpreted as an intended use limitation where the prior art need only be capable of being used in intended way. The heat source and the heating device taught by Usui is fully capable of cooking whatever can be placed in it and cooked within its capable temperature range.